Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims is confusing given that it is not clear what is the meaning of a water absorption rate of “1% or more and 50% or less“ as recited in claim 1.  The word “rate” generally refers to a change in a quantity with respect to time; however, no units of time are given.
Paragraph 0025 of the specification of the present invention refers to Japanese Industrial Standards K 7209:2000 as the test protocol for measuring this parameter.  It is advised that claim 1 refer to this testing protocol.
For the claim rejections below, examiner will assume that the “water absorption rate” is the relative amount of water absorption by a water absorption film based on the weight of a dry water absorption film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (US Patent 5,134,021, published 28 Jul. 1992, hereinafter Hosono) in view of Yamasaki et al. (US Patent Application 2010/0243221 A1, published 30 Sep. 2010, hereinafter Yamasaki) and further in view of Zhou et al. (US Patent Application 2014/0168771, hereinafter Zhou).
Regarding claims 1-4, 6, 8-9, 13-14, and 16-18, Hosono teaches an antifogging film having a multilayer structure with at least two layers of a cured film on a substrate, in which the cured film contains polyvinyl alcohol, colloidal silica, and an organic silicon compound (crosslinking agent) (Abstract).  Hosono teaches the substrate can undergo a chemical treatment with an oxidant to improve the adhesion of the film (col. 4, lines 41-45), and the total thickness of the two layers of the cured film is 2.00 (0.001+2) to 105 [Symbol font/0x6D]m (5+100) (col. 4, lines 46-55).  Hosono teaches the coating may contain water as a solvent (col. 4, lines 56-63).  Hosono teaches a catalyst is added to promote curing (that is, a curing catalyst), and this curing is a reaction of a silanol with a hydroxyl group (col. 5, lines 13-16).  Thus, the organic silicon compound is acting as the claimed crosslinking agent.  Hosono teaches that his coating composition can be coated on a substrate by various known methods (col. 6, lines 61-65), and his coating is dried after being applied to the substrate (col. 8, lines 15-20).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected cured film (coating layer) thicknesses from the overlapping portion of the range taught by Hosono because overlapping ranges have been held to be prima facie obviousness.
Hosono teaches that his multilayer film is applied to various substrates (water absorbent film), including plastics and inorganic glasses (Abstract and col. 6, lines 51-60); however, Hosono does not disclose a particular substrate (water absorbent film) nor its water absorption rate.
Yamasaki teaches a hydrophilic coating with antifogging properties in which the plastic substrate of the coating is triacetyl cellulose (Abstract and paragraph 0142).
Given that Hosono and Yamasaki are drawn to antifogging films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a triacetyl cellulose substrate as taught by Yamasaki as the plastic substrate in the antifogging film of Hosono.  Since Hosono and Yamasaki are both drawn to multilayer films with antifogging properties, one of ordinary skill in the art would have a reasonable expectation of success in using a triacetyl cellulose substrate as taught by Yamasaki as a plastic substrate in the antifogging film of Hosono.  Further, Yamasaki teaches that substrates with excellent transparency are preferred (paragraph 0142), and Zhou teaches that triacetyl cellulose (TAC) has high transparency (paragraph 0002).
It is the examiner’s position that given the antifogging multilayer film of Hosono in view of Yamasaki and further in view of Zhou and the antifogging laminate film of the claimed invention have the same structure and composition, the substrate (water absorption film) of the antifogging multilayer film of Hosono in view of Yamasaki and further in view of Zhou would inherently have the same water absorption rate as the water absorption film of the claimed invention, and therefore, would fall within the claimed range for water absorption rate of the water absorption film.
Regarding claim 5, Hosono in view of Yamasaki and further in view of Zhou teaches the elements of claim 1, and Hosono teaches the substrate can undergo a chemical treatment with an oxidant to improve the adhesion of the film (col. 4, lines 41-45).
As evidenced by Yamasaki, these oxidation methods are surface hydrophilization methods (paragraph 0144).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (US Patent 5,134,021, published 28 Jul. 1992, hereinafter Hosono) in view of Yamasaki et al. (US Patent Application 2010/0243221 A1, published 30 Sep. 2010, hereinafter Yamasaki) and further in view of Zhou et al. (US Patent 2014/0168771, hereinafter Zhou) and further in view of Bekku et al. (WO 2015/083479 A1, published 11 Jun. 2015, hereinafter Bekku).
Note: Reference citations to Bekku are based on the supplied English translation of the Description section of the patent document, unless otherwise indicated.
Regarding claims 10-12, Hosono in view of Yamasaki and further in view of Zhou teaches the elements of claim 1.
Hosono in view of Zhou does not disclose additional layers below the substrate (water absorbent film).  Yamasaki teaches the inclusion of a pressure-sensitive adhesive layer when his laminate is attached to another substrate (paragraph 0166); however, Yamasaki does not provide a motivation for these additional layers.
Bekku teaches a heat-shielding antifog glass laminate comprising a cellulose ester film with a hydrophilized surface portion (Items 14a and 14b), a hydrophilic heat ray reflecting layer (Item 13), a water sticking pressure-sensitive adhesive layer (Item 12), and glass (Item 11) (Abstract, claim 7, page 1, lines 10-12, page 2, lines 60-69, and Figure 1, reproduced below).


    PNG
    media_image1.png
    510
    902
    media_image1.png
    Greyscale

Given that Hosono, Yamasaki, and Bekku are drawn to antifogging films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat ray reflecting layer, pressure sensitive adhesive, and glass layer as taught by Bekku to the antifogging multilayer film of Hosono in view of Yamasaki and further in view of Zhou.  Since Hosono, Yamasaki, and Bekku are drawn to multilayer films with antifogging properties, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the heat shielding layer, pressure sensitive adhesive, and glass layer as taught by Bekku to the antifogging multilayer film of Hosono in view of Yamasaki and further in view of Zhou.  Further, Bekku teaches that heat shielding layers attached to the windows in a building suppresses the temperature rise in a room by shielding infrared light (page 1, lines 17-26), and antifog films on the surface of the glass used in buildings can improve visibility by reducing the amount of water droplets adhered to the surface of the glass (page 1, lines 27-30).

Claims 1-7, 9-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2014/205736 A, published 30 Oct. 2014, hereinafter Hirose) and evidence provided by Yamasaki et al. (US Patent Application 2010/0243221 A1, published 30 Sep. 2010, hereinafter Yamasaki).
Regarding claims 1-4, 13, and 17-18, Hirose teaches a laminate with antifogging property, in which the coating composition comprises metal oxide, polymer emulsion particles, and a hydrolysable silicon compound (Abstract).  The polymer emulsion particles are bonded to by condensation of silanol groups (paragraph 0015), thus, the hydrolysable silicon compound is a crosslinking agent.  An organic acid promotes the cross-linking between the polymer emulsion particles (curing catalyst) (paragraph 0015).  The resin substrate (water absorbent film) is cellulose triacetate (that is, triacetyl cellulose) or polyvinyl alcohol (paragraph 0108).  Hirose teaches that his coating composition is applied to a substrate and then dried at 80⁰C for 2 hours (paragraph 0128). 
It is the examiner’s position that given the laminate of Hirose and the antifogging laminate film of the claimed invention have the same structure and composition, including the composition of the water absorbent film, the substrate (water absorption film) of the laminate of Hirose would inherently have the same water absorption rate as the water absorption film of the claimed invention, and therefore, would fall within the claimed range for water absorption rate of the water absorption film.
In light of the overlap between the claimed antifogging laminate and that disclosed by Hirose, it would have been obvious to one of ordinary skill in the art to use an antifogging laminate that is both disclosed by Hirose and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 5, Hirose teaches the elements of claim 1, and Hirose teaches the layer below his adhesive layer is subject to a method of forming polar groups on the outermost surface by corona, plasma, UV, or ozone treatment (paragraph 0111).
As evidenced by Yamasaki, these oxidation methods are surface hydrophilization methods (paragraph 0144).
Regarding claims 6 and 14, Hirose teaches the elements of claims 1 and 13, and Hirose teaches the spherical metal oxide particle is silicon oxide (silica) (paragraph 0022), and the non-spherical metal oxide particle is aluminum oxide (alumina) (paragraph 0025).
Regarding claims 7 and 15, Hirose teaches the elements of claims 1 and 13, and Hirose teaches the non-spherical metal oxide has an aspect ratio of 3 to 25 (paragraph 0026).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected an aspect ratio from the overlapping portion of the range taught by Hirose because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 9, Hirose teaches the elements of claim 1, and Hirose teaches the antifouling (antifog) layer has a thickness of 1 [Symbol font/0x6D]m (paragraph 0128).
Regarding claim 10, Hirose teaches the elements of claim 1, and Hirose teaches an application in which his laminate to attached to a light reflecting mirror (support layer) (paragraph 0113).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2014/205736 A, published 30 Oct. 2014, hereinafter Hirose) in view of Bekku et al. (WO 2015/083479 A1, published 11 Jun. 2015, hereinafter Bekku).
Note: Reference citations to Bekku are based on the supplied English translation of the Description section of the patent document, unless otherwise indicated.
Regarding claims 10-12, Hirose teaches the elements of claim 1.
Hirose does not disclose a pressure sensitive adhesive layer.
Bekku teaches a heat-shielding antifog glass laminate comprising a cellulose ester film with a hydrophilized surface portion (Items 14a and 14b), a hydrophilic heat ray reflecting layer (Item 13), a water sticking pressure-sensitive adhesive layer (Item 12), and glass (Item 11) (Abstract, claim 7, page 1, lines 10-12, page 2, lines 60-69, and Figure 1, reproduced above).
Given that Hirose and Bekku are drawn to antifogging films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat shielding layer, pressure sensitive adhesive, and glass layer as taught by Bekku to the laminate of Hirose.  Since Hirose and Bekku are drawn to multilayer films with antifogging properties, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the heat shielding layer, pressure sensitive adhesive, and glass layer as taught by Bekku to the laminate of Hirose.  Further, Bekku teaches that heat shielding layers attached to the windows in a building suppresses the temperature rise in a room by shielding infrared light (page 1, lines 17-26), and antifog films on the surface of the glass used in buildings can improve visibility by reducing the amount of water droplets adhered to the surface of the glass (page 1, lines 27-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanawa and Okazaki (WO 2018/038270 A1, published 01 Mar. 2018) teaches an antifog laminate comprising a hydrophilic layer (coating layer), in which the hydrophilic layer (coating layer) is a cross-linked resin comprises fine particles having a diameter of 5 [Symbol font/0x6D]m or less and silane coupling agents, and a substrate of polyacetylcellulose (TAC, that is, triacetyl cellulose).  Song et al. (US Patent 5,804,612, published 08 Sep. 1998) teaches an anti-fog coating comprising polyvinyl alcohol, an aluminum containing crosslinker, and a surface active agent containing hydroxyl or siloxane groups.  Taniguchi and Mibae (US Patent 4,478,909, published 23 Oct. 1984, hereinafter Taniguchi) teaches an anti-fogging coating film comprising cured polyvinyl alcohol, silica, and a hydrolysate of an organic silicon compound (Abstract).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787